Exhibit 10.1
 
 
 
 
FARMOUT AGREEMENT
King City Oil Field
King City Prospect
Monterey County, California




THIS FARMOUT AGREEMENT (“Agreement”) is made effective the 7th day of September,
2012 between Delta Oil & Gas, Inc.  (hereinafter referred to as “Delta”) and MPG
King City Project, L.P., (hereinafter referred to as “MPG”).


WHEREAS, Delta represents, but does not warrant that it owns a percentage of oil
and gas leasehold interests (“AMI Leases”) in and to certain lands located in
Monterey County, California, which leases and lands are more particularly
described on the attached Exhibit “A” which is incorporated herein by this
reference and which lands shall constitute an Area of Mutual Interest (“AMI”).


WHEREAS, MPG desires the right to earn from Delta an assignment of a portion of
Delta’s interest in the initial test well (the “SVB 2-32”) and the Area of
Mutual Interest and, with the consent of Sunset, which consent is attached
hereto and forms part of this Agreement, Delta is willing to grant such rights
as provided herein.


NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, to be kept and performed by the parties hereto, and other
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


1.            COMPLETION OF TEST WELL


On or before December 31, 2012, Delta, and its partners, shall complete the
initial test well (the “SBV 2-32”) which has been drilled within the AMI to a
depth of approximately 3,500’.   Failure to complete the SBV 2-32 prior to
December 31, 2012 shall terminate this Agreement and all payments made by MPG
shall be returned to MPG.


2.            COSTS


a.           Upon MPG successfully raising the sum of Three Hundred and Fifty
Thousand Dollars ($350,000), MPG shall pay to Delta the sum of Three Hundred
Thousand Dollars ($300,000) and, subject to subparagraph 2 (b) hereof, shall
receive from Delta a Twenty Five Percent (25%)gross working interest in the SBV
2-32, which will revert to a Twenty Percent (20%) gross working interest after
the Sunset penalty payout of Four Hundred Percent (400%) is achieved, and,
subject to sub-paragraphs 2 (c) and (e) hereof, the right to earn a Twenty
Percent (20%) gross working interest in all additional wells drilled in the AMI.


b.           With respect to the SBV 2-32, MPG shall also pay to Sunset Twenty
Five Percent (25%) of the costs of completing the SBV 2-32, including, without
limitation, installation of and flow line tie-ins, battery installations,
testing and installation of production facilities and/or abandonment costs and
site remediation in the event the well does not produce hydrocarbons in
economically viable quantities.
 
 
 
 
 


 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
 

 


c.           With respect to all subsequent wells drilled within the AMI, MPG
shall have the right to participate as to a Twenty Percent (20%) gross working
interest by paying Twenty Five Percent (25%) of all costs associated with the
drilling and completion of such wells.


d.  With respect to the SBV 2-32, an Authorization for Expenditure (“AFE”) for
the completion of the SBV 2-32 well shall be forwarded to MPG prior to
commencement of completion operations. This AFE shall represent the estimated
cost of completing the SBV 2-32 Well and Sunset shall have the right from time
to time to demand and receive from MPG payment in advance of its respective
share of the AFE.  MPG shall pay the full amount of the payment so invoiced
within 15 working days of receipt of the AFE for completion, testing and
installation of all equipment necessary for commencement of sales for the SBV
2-32. In the event MPG fails or refuses to make any such advance payments then
MPG shall forfeit all of its right, title and interest to earn an interest in
the SBV 2-32 and the AMI as well as any advanced monies under this Agreement,
and this Agreement shall be deemed terminated.


e.  With respect to additional wells to be drilled within the AMI (the
“Additional Well(s)”), an election form shall be forwarded to MPG by Sunset
providing 10 days for MPG to make its election to participate or not participate
in any such well.  If MPG elects to participate, an AFE for each well shall be
forwarded to MPG prior to commencement of drilling operations. This AFE shall
represent the estimated cost of drilling and completing the Additional Well(s)
and Sunset shall have the right from time to time to demand and receive from MPG
payment in advance of its respective share of the AFE.  MPG shall pay the full
amount of the payment so invoiced prior to commencement of drilling operations
and within 5 working days of receipt of the AFE for completion, testing and
installation of all equipment necessary for commencement of sales for the
Additional Well(s). In the event MPG elects not to participate in any Additional
Well and/or fails or refuses to make any such  payments required under any AFE,
then MPG shall forfeit all of its right to earn an interest in such Additional
Well and the spacing unit associated therewith and shall forfeit  any monies
advanced under this Agreement in respect of such Additional Well(s),.Upon
termination of this Agreement as aforesaid, Delta shall be entitled to
participate in such Additional Well(s) to the extent of its own pro rata share
as well as the pro rata share to which MPG was previously entitled.


3.            EARNING


a.  Once the SBV 2-32is completed and is capable of producing hydrocarbons in
paying quantities, MPG shall own and be entitled to its pro rata share of Twenty
Five (25%) of 8/8ths gross working interest in and to the SBV 2-32 until such
time as the Sunset penalty payout of Four Hundred Percent (400%) is achieved, at
which time MPG’s gross working interest and ownership in the SBV 2-32 will
revert to a Twenty Percent (20%) gross working interest.


b.  Additionally, in consideration of the payments referred to herein, MPG shall
earn a Twenty Percent (20%) interest in the AMI Lease covering approximately 960
acres. Said interest of lease shall be delivered to MPG at no less than 80% of
8/8ths net revenue interest in the SBV 2-32, provided that the price of oil is
less than Eighty Dollars ($80.00) per barrel and at not less that 75% of 8/8ths
net revenue interest provided that the price of oil exceeds Eighty Dollars
($80.00) per barrel.. If the SBV 2-32 is a dry hole, MPG shall retain the right
to its interest hereunder and said well shall be plugged and abandoned and the
site returned to its native condition, or as near as is reasonably
possible.  MPG’s Twenty Percent (20%) gross working interest shall be applicable
in all subsequent operations within the AMI.
 
 
 
 

 
 
Page 2 of 6

--------------------------------------------------------------------------------

 


 
 

 
4.
ABANDONMENT



In the event any well drilled is not capable of producing oil and or gas in
commercial quantities then MPG shall pay its 25% pro rata share of 100% of all
costs associated with proper abandonment of such Well and restoration of any
disturbed area or areas.


5.
WELL GEOLOGIC AND GEOPHYSICAL DATA



MPG will be provided with all seismic and exploration data, drilling reports,
including logs pertaining to the SBV 2-32 and all Additional Wells drilled
within the AMI and will have full access during drilling and/or completion,
provided it is not then in default of any of the terms or provisions of this
Agreement.


6.
OPERATING AGREEMENT



All operations within the AMI will be conducted in accordance with the terms and
provisions of the 1989 Form 610 AAPL Joint Operating Agreement, including 1984
COPAS Accounting Procedures, a copy of which is attached hereto as Exhibit “B”.
Said Operating Agreement designates Sunset Exploration, Inc. as “Operator”.


Any leases acquired by any party within the AMI within three (3) years of the
date of this Agreement shall be subject to the Operating Agreement and shall be
owned by the parties in accordance with their working interest pro rata shares
regardless of record ownership of such leases.


7.
SHUT-IN GAS PAYMENTS



In the event the SBV 2-32 or any subsequent well drilled within the AMI is
completed as a well capable of gas production in paying quantities but is
shut-in because of a lack of a pipeline connection or market for such gas or oil
(hereinafter referred to as “shut-in gas/oil well”), Delta shall immediately
notify MPG of such fact and the Operator shall pay all shut-in gas payments
necessary to maintain the affected lease(s) in full force and effect subject to
reimbursement by MPG of its working interest pro rata share of such payments.


8.
COMPLIANCE WITH LAWS, RULES AND REGULATIONS



Sunset shall comply with all rules and regulations required as operator and
shall also require that all of their operators, contractor and subcontractors
comply with any and all applicable laws and regulations, federal, state and
local, and with the requirements of each regulatory body or official asserting
jurisdiction over operations hereunder.
 
 
 
 

 
 
Page 3 of 6

--------------------------------------------------------------------------------

 


 

 
9.
SUCCESSORS IN INTEREST



This Agreement and its terms are personal in nature and the underlying
leaseholds shall not be assigned and/or sold without the prior written consent
of the parties hereto, such consent shall not be unreasonably withheld.


10.
CONFLICT



In the event of a conflict between the terms of the Operating Agreement provided
for above and this Agreement, this Agreement shall control. This Agreement shall
supersede any prior correspondence or oral communication between the parties
regarding terms of this Agreement. This Agreement may only be amended in
writing.


11.
FORCE MAJEURE



If the operator is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this Agreement, other than the obligation to make
money payments, it shall give MPG prompt written notice of the force majeure
with reasonably full particulars concerning it. Thereupon, so far as Sunset is
affected by the force majeure, such obligations shall be suspended during the
continuance of the force majeure and for such time thereafter as is reasonably
required to resume performance of the obligation following removal of the force
majeure situation. The term “force majeure”, as herein employed, shall mean an
act of god, strike, lockout or other industrial disturbance, act of public
enemy, war, blockade, public riot, lightning, fire, storm, flood, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment or any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of Sunset.


12.
TAX PARTNERSHIP



It is not intended by this Agreement to create, nor shall this Agreement be
construed as creating any relationship between the parties hereto of employer
and employees, or any partnership, or association or corporation between the
parties hereto. The liabilities of the parties hereto shall be as set forth in
this Agreement and MPG and Delta shall be responsible only for their share of
the costs, expenses, debts or obligations incurred hereunder as herein provided.
The parties hereto agree as between themselves to elect to be excluded from the
application of Subchapter K of Chapter I of Subtitle A of the United States
Internal Revenue Code of 1954, as amended, and similar provisions of the
statutes of any state.


13.
NOTICE



Except as otherwise specifically provided herein, any notice or other
communication required hereunder shall be considered as having been given if
delivered personally, or if mailed postage prepaid or telephone addressed to the
following address respectively:


 
 
 
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
 

 


 
SUNSET EXPLORATION, INC.
10500 Brentwood Blvd.
Brentwood, CA 94513
(925) 634-2148  phone
(925) 634-6040  fax
ATTN:  Robert E. Nunn
 
DELTA OIL & GAS, INC.
Suite 604
700 West Pender Street
Vancouver, British Columbia
CANADA
V6C 1G8
(604) 602-1500  phone
(604) 602-1625  fax
ATTN:  Christopher Paton-Gay
   
MPG KING CITY PROJECT, LP
C/o Managed Petroleum Group, Inc (GP)
2140 Lake Park Boulevard
Suite 208
Richardson, TX, USA
75080
(469) 916-4970
ATTN:  Brian S. Anderson, JD
 



14.
OTHER PROVISIONS



Unless otherwise directed Sunset shall distribute all revenue generated from
production within the prospect area to MPG and shall have the right to deduct
prior to disbursement of said revenue all costs associated with lease operating
and maintenance, ad valorum taxes royalties, expenses or any monies due and
outstanding by MPG.


It is understood that from time to time additional exploration may be necessary
to further develop the geologic concept and additional lands and seismic
operations may be required. Sunset shall provide an Authority for Expenditure to
MPG for any such operation 30 days prior to commencement of said exploration,
MPG shall be entitled to its working interest pro rata share of 8/8ths and pay
its proportionate shall of those exploration costs.


15.           NON-DISLOSURE


All information regarding the SBV 2-32 or any subsequent well(s) shall be held
confidential.  MPG shall not disclose any such confidential information to third
parties without the prior consent of Sunset. Sunset is aware that MPG may
request certain public informational disclosures from time to time and Sunset
will allow such releases provided that such disclosures will not detrimentally
affect the potential assets attributable to this Agreement.  This provision
shall survive termination of this Agreement for a period of two (2) years after
such termination.
 
 
 
 

 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
 

 


IN WITNESS WHEROF, the parties have executed or have caused this instrument to
be executed by their duly authorized officers and/or representatives.


DELTA OIL AND GAS, INC.






By:  /s/  Christopher
Paton-Gay                                                        
              Christopher Paton-Gay
              Chief Executive Officer


MPG KING CITY PROJECT, LP.






By:  /s/  Brian S.
Anderson                                                                 
              Brian S. Anderson, JD
              Managed Petroleum Group, Inc –President
              General Partner of the Limited Partnership
 


 
 
 
 
 

 


 
Page 6 of 6

--------------------------------------------------------------------------------

 

